       Case 5:20-mc-01099-JKP-RBF Document 3 Filed 09/18/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                     DIVISION


Tatiana Akhmedova,

       Plaintiff,                                                    No. 5:20-mc-1099-JKP

v.

Rackspace US, Inc.
doing business as
Rackspace Technology,

       Defendant.


                                     REFERRAL ORDER

       On this date the Court considered the status of this action. In accordance with the

authority vested in the United States Magistrate Judge pursuant to Local Rule CV-72 and

Appendix C of the Local Rules for the Assignment of Duties to United States Magistrate Judges,

and pursuant to 28 U.S.C. § 636(b), the Ex Parte Application for Discovery Pursuant to 28

U.S.C. § 1782 (ECF No. 1) is hereby REFERRED to United States Magistrate Richard B. Farrer

for disposition. Because disposition of the discovery motion resolves this entire miscellaneous

action, this case should be closed upon disposition of the motion.

       It is so ORDERED.

       SIGNED this 18th day of September 2020.



                                      JASON PULLIAM
                                      UNITED STATES DISTRICT JUDGE
